DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 1, recites, “A coil device comprising a pair of annularly assembled coil members…”. The recitation seems to indicate that there are two annularly assembled coil members, which the Specification nor the Drawing does not show or support. 
An explanation is also needed for claim 1, whether “a projection plate” in line 7 is the same as “a projection plate” in line 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa [JP2013175565 A] in view of Nakatsu et al. [U.S. Pub. No. 2016/0233015 A1] and Nakanishi [JP6458720 B2].
Regarding claim 1, Yoshikawa discloses a coil device 1 (Fig. 1 and 3) comprising a pair of assembled coil members (e.g., left and right members of component 1 shown in Fig. 3, see English translation) each comprising a coil arranged (e.g., coil 2A for the left coil member of Fig. 3) on a resin case (e.g., 51A, 52A left end) containing a magnetic core (e.g., 4A core comprising core 32 plus core 31, Fig. 3);
each of the coil members having connecting portions (e.g., engaging portion of covering portion 52A, 53A left end, Fig. 3) on both end sides of the magnetic core (e.g., magnetic core 4A);

a projection plate (e.g., 527, left end) extending in the assembling direction of the coil members, a projection plate of one coil member being insertable into the gap of the other coil member (see English translation under “core parts” disclosure and Figure 3).
Yoshikawa discloses the instant claimed invention discussed above except for the magnetic core is a U-shaped core; each of the connecting portions having a connecting part, said connecting part comprising a hook-shaped projection extending in said assembling direction and a projection receiver, the hook-shaped projection of one coil member being loosely fittable into the projection receiver of the other coil member.
Nakatsu discloses magnetic core has a U-shaped core (e.g., 2, 2, see Paragraph 0043, Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have magnetic core in U-shape as taught by Nakatsu to the coil member assembly of Yoshikawa to have the core gaps at even location for equal pressure application of the connection parts to improve function of the device.
Nakanishi discloses connecting portions each having a connecting part (e.g., 3A, Abstract, Fig. 1 -4), the connecting part 3A comprising a hook-shaped projection (e.g., 3Aa) extending in an assembling direction and a projection receiver (e.g., 3B, 3B, Fig. 1), 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have coil member use connecting part comprising a hook-shaped projection extending in an assembling direction and a projection receiver to receive the hook of the other coil member as taught by Nakanishi to the coil member of Yoshikawa to provide a locking device for the assembly of the coil members to avoid accidental disassembly.
Regarding claim 4, Yoshikawa discloses wherein when the coil members are assembled, abutting portions of the opposing magnetic cores (4A and 4B) are surrounded by the projection plates 527 of the reinforcing parts (see Figure 3, English translation).
Regarding claim 5, Nakanishi discloses the hook-shaped projection (e.g., 3Aa, Fig. 1) of the connecting part has two arms (e.g., spread apart portions of 3Aa), each arm having a hook-shaped portion at its tip end.
Regarding claim 6, Yoshikawa discloses resin case 5A is constituted by two assembled case members (e.g., left and right case members each comprising 51A, 52A, Fig. 3), each of the case members receiving the magnetic core (e.g., core 3 comprising 4A, 4B, see translation, Fig. 3) in its bottomed space (bottomed space of 52A).
Regarding claim 7, Yoshikawa discloses the resin case (e.g., 5A comprising 51A, 52A) has flanges (see Figure 3) for positioning the coil (e.g., coil 2 comprising 2A, 2B).

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reason for allowable subject matter:
Claim 2 recites, inter alia, 
a projection plate of the reinforcing part on the side of the projection receiver of the connecting part, and the gap on the side of the hook-shaped projection of the connecting part.
The references of record do not teach or suggest the aforementioned limitation, would it be obvious to modify those references to include such limitation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132. The examiner can normally be reached M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.B/           Examiner, Art Unit 2837                                                                                                                                                                                             
/MANG TIN BIK LIAN/            Primary Examiner, Art Unit 2837